Citation Nr: 1746426	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as the result of dioxin exposure.  

2.  Entitlement to service connection for a dental disability, to include loss of teeth.  


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to February 1968, with additional duty with the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Denver, Colorado, Regional Office of the Department of Veterans Affairs (VA) which denied service connection for diabetes mellitus.  In April 2015, the Los Angeles, California, Regional Office (RO) denied service connection for "loss of teeth."  The Veteran appeared at a March 2016 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  

In October 2016, the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) seeking to reopen the claim of service connection for hypertension.  In September 2017, the Veteran submitted an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) seeking service connection for erectile dysfunction and a balance disability.  The issues of whether new and material evidence has been received to reopen service connection for hypertension and service connection for both erectile dysfunction and a balance disability have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over those issues.  The issue is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

On and after March 24, 2015, claims for VA benefits are to be submitted on the appropriate claims form.  38 C.F.R. § 3.155 (2017).  In a July 2015 Notice of Disagreement, VA Form 21-0958, the Veteran advanced contentions which may be reasonably construed as seeking service connection for neuropathy.  The Veteran should be provided with the appropriate claim form in order to submit a claim for service connection for neuropathy if he desires.  

The claims for service connection for diabetes mellitus and a dental disability are remanded to the Agency of Original Jurisdiction.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

The Veteran asserts that service connection for diabetes mellitus is warranted as the result of exposure to dioxins while at the Treasure Island naval facility from February 19, 1968, to February 29, 1968.  

A September 2006 Navy report entitled "A Brief Overview of the Navy's Environmental Cleanup Activities in the Treasure Island Housing Area" notes that dioxins were identified in soil testing.  

The Board observes that it is not clear how long the Veteran was present at the Treasure Island, California, naval facility.  The service personnel documentation of record show that the Veteran served aboard the U.S.S. Truxtun from August 21, 1967, to February 19, 1968.  There is a February 29, 1968, entry from the Naval Dispensary, Treasure Island, California stating "health record terminated this date" and several other entries from the Naval Station, Treasure Island, California which are all dated February 29, 1968.  It is not evident from the service personnel records when the Veteran was actually physically at the Treasure Island, California.  At the March 2016 Board hearing, the Veteran testified that he was at the Treasure Island, California, naval facility from February 19, 1968, to February 29, 1968.  He clarified that he had been "sent back from my ship through Olongapo, Subic Bay, the Philippines, and ended up at Treasure Island;" had been flown from Clarke Air Force Base, Manila, the Philippines, to California; and had been physically present at the Treasure Island, California, naval facility from his arrival to his separation on February 29, 1968, "except when I went off base for leave."  Appropriate action should be undertaken to determine the length of the Veteran's physical presence at the Treasure Island, California, Naval Station between his departure from the U.S.S. Truxtun in the Philippines on February 19, 1968, to his separation from active service on February 29, 1968.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  Upon determination of the Veteran's period of service at the Treasure Island, California, Naval Station, the Veteran should be provided a VA diabetes mellitus examination to determine the relationship, if any, between diabetes mellitus and potential exposure to dioxins.   

The Veteran asserts that service connection for a dental disability is warranted as he lost all of his teeth due to a service-connected disability.   Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran has not been provided a VA dental examination to determine the relationship between the claimed dental disabilities and active service or service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). Expedited handling is requested.  

1.  Contact the United States Army and Joint Services Records Research Center (JSRRC) and/or any appropriate service entity and request that a search be made of the records of the Treasure Island, California, Naval Station for the period from February 19, 1968, to February 28, 1968, for any entries pertaining to (1) the Veteran's physical presence at the naval facility; (2) any leave which he used; and (3) his claimed exposure to dioxins.  If no relevant documentation is located, a written statement to that effect should be incorporated into the record.  

2.  Schedule the Veteran for a VA diabetes mellitus examination to whether the etiology of diabetes mellitus and any relationship to active service including the Veteran's claimed exposure to dioxins at the Treasure Island, California, Naval Station.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed dioxin exposure between February 19, 1968, and February 29, 1968, or whatever period he was determined to be at the Treasure Island, California, facility, considering the level of dioxins found at the facility, was medically sufficient to be a causative factor in the onset of diabetes mellitus.  

3.  Schedule the Veteran for a VA dental examination to whether the etiology of the dental disability and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all dental disabilities found.   

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified dental disability had its onset during active service or is related to any incident of service? 

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified dental disability is due to or caused by service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified dental disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) due to the service-connected disabilities?  

4.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

